757 F.2d 1342
118 L.R.R.M. (BNA) 3435, 244 U.S.App.D.C. 347,102 Lab.Cas.  P 11,425
RAILWAY LABOR EXECUTIVES' ASSOCIATION, Appellantv.NATIONAL MEDIATION BOARD, et al.
No. 84-5160.
United States Court of Appeals,District of Columbia Circuit.
Argued March 20, 1985.Decided April 5, 1985.

Joseph Guerrieri, Jr., Washington, D.C., with whom Clinton J. Miller, III, Washington, D.C., was on the brief, for appellant.
Marc Richman, Atty., Dept. of Justice, Washington, D.C., with whom Richard K. Willard, Acting Asst. Atty. Gen., Dept. of Justice, Joseph E. diGenova, U.S. Atty., Robert Greenspan, Atty. Dept. of Justice, and Ronald M. Etters, Gen. Counsel, Nat. Mediation Bd., Washington, D.C., were on the brief, for appellees.
Richard T. Conway and Ralph J. Moore, Jr., Washington, D.C., were on the brief for National Railway Labor Conference, amicus curiae, urging reversal.
Before WALD, BORK and DAVIS,* Circuit Judges.
Opinion PER CURIAM.

PER CURIAM:

1
The Railway Labor Executives' Association appeals the judgment of the district court denying the Association injunctive relief and granting summary judgment to the National Mediation Board and the General Services Administration.  The Association argues that sections 3 First (s) and 3 First (t) of the Railway Labor Act, 45 U.S.C. Sec. 153 First (s)-(t), when interpreted in light of the National Mediation Board's historic practice and other provisions of that Act, require the National Mediation Board to make private offices at government expense available to labor members of the National Railroad Adjustment Board.  Having carefully considered the briefs and presentations at oral argument, we find that the Railway Labor Act does not impose any such obligation for the reasons set forth in the thorough opinion of the district court, which is reported at 583 F.Supp. 279 (D.D.C.1984) (Parker, J.).  The judgment of the district court is accordingly.


2
Affirmed.



*
 Of the United States Court of Appeals for the Federal Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 291(a)